CULPEPPER, Judge.
For the reasons assigned in the companion case, entitled Michigan Wisconsin Pipeline Company v. Eula Mae Fruge, La. App. 227 So.2d 606, the judgment appealed is amended to (1) reduce the award to Elroy Hebert to $4,561.00 and (2) delete the limitations on the servitude designated as G-l through G^6. Except for these amendments, the judgment is affirmed. All costs of this appeal are assessed against the defendant.
Affirmed, as amended.
ON APPLICATION FOR REHEARING
Before TATE, FRUGE, SAVOY, HOOD and CULPEPPER, JJ.
PER CURIAM.
For the reasons assigned in the per curiam denial of defendant’s application for a rehearing in the companion case, Michigan-Wisconsin Pipeline Company v. Eula Mae Fruge, 227 So.2d 606, our original decision herein is amended to increase the award to Elroy Hebert to $4795 and the application for rehearing is denied.
TATE, J., dissents.
The reasons assigned in No. 2788 (Frugé), 227 So.2d 606.
FRUGÉ, J., votes for rehearing.